Citation Nr: 0817501	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, variously characterized.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1974 to May 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In April 2006, a hearing on this matter was held before a 
Veterans Law Judge who has since retired.  Pursuant to 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.707, the veteran was 
notified in April 2008 of his right to another hearing before 
a different Veterans Law Judge.  The veteran responded by 
waiving his right to another hearing.  Thus, the case is now 
ready for appellate review.

In March 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

Resolving all doubt in the veteran's favor, hiatal hernia 
with gastroesophageal reflux disease is linked to service.

CONCLUSION OF LAW

Hiatal hernia with gastroesophageal reflux disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159.  As will be discussed below, the 
Board finds that service connection for a gastrointestinal 
disability, variously characterized, is warranted; therefore, 
a full discussion of whether VA met these duties is not 
needed.  The record reflects that the RO provided notice with 
respect to the initial disability rating and effective date 
elements of the claims in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has filed a claim for service connection for a 
gastrointestinal disorder, which he has attributed to a 
resection of his intestine during an in-service appendectomy.  

Service medical records show that the veteran received 
treatment for abdominal pain during service, which was 
attributed to various ailments, including gastritis, 
seasickness, and appendicitis.  In April 1975, after a mass 
was found on the veteran's lower right quadrant, an 
appendectomy was performed.  While the veteran's appendix was 
found to be "grossly normal," large nodes in the mesentery 
were discovered, consistent with mesenteric adenitis.  
Medical records make no reference to resection of the 
intestine.

Following his appendectomy, the veteran continued to report 
abdominal pain, which was variously attributed to seasickness 
or a possible psychiatric component.  The veteran was 
discharged in May 1976.

Post-service medical records show that the veteran has been 
treated for various gastrointestinal ailments since his 
discharge.  In February 1986, his diagnoses were esophagitis 
and duodenitis with duodenal ulcer, gastric ulcer, and hiatal 
hernia.  In April 1989, the diagnosis was changed to 
gastroenteritis.  In recent years, the veteran's disorder has 
been referred to as gastroesophageal reflux disease.  
Throughout the years, the veteran's symptoms have consisted 
primarily of abdominal pain with pyrosis and occasional 
regurgitation and diarrhea.  There have also been occasional 
reports of hematemesis.  

The veteran received a VA examination in August 2007.  The 
claims folder was reviewed and the records of the veteran's 
in-service appendectomy and gastrointestinal complaints 
discussed.  On physical examination, bowel sounds were 
present in all four quadrants.  The abdomen was soft with 
tenderness over the mid-epigastrum.  A 17 centimeter 
appendectomy scar was observed with no redness or tenderness.  
An upper GI series found a small hiatal hernia with mild 
esophageal reflux.  Based on the findings of gastrointestinal 
distress in service and evidence of treatment for a 
gastrointestinal disability since discharge, the examiner 
found that it was at least as likely as not that the 
veteran's hiatal hernia with gastroesophageal reflux was 
related to his military service.

The Board finds that the evidence is at least in equipoise as 
to whether hiatal hernia with gastroesophageal reflux disease 
is related to service.  The veteran has a current diagnosis 
of hiatal hernia with gastroesophageal reflux.  There is 
evidence of in-service treatment for gastrointestinal 
distress.  A VA examiner has provided an opinion linking 
hiatal hernia with gastroesophageal reflux disease to the 
gastrointestinal distress that manifested during his military 
service.  Resolving doubt in the veteran's favor, the Board 
finds that the veteran's current gastrointestinal disorder is 
linked to service.  38 C.F.R. § 3.102.  Accordingly, the 
Board finds that service connection is warranted.


ORDER

Service connection for hiatal hernia with gastroesophageal 
reflux disease is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


